Dismissing appeal.
This is an appeal granted by the court below from a judgment for $226 in favor of appellees against appellant and holding void contract for purchase of two lots from appellant by appellees. The amount involved does *Page 477 
not confer jurisdiction on this court to entertain the appeal. Kentucky Statutes, section 950-1; Taylor's Adm'r v. Scott et al., 215 Ky. 1, 284 S.W. 83. There is no interest in land involved such as would confer jurisdiction on this court as appellant's right to any money due on such a contract confers a contractual and not a statutory lien. White Grocery Co. v. Moore, 190 Ky. 671, 228 S.W. 679.
Wherefore, the appeal is dismissed.